        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 1 of 22




             IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
__________________________________________________________________
ROAMINGWOOD SEWER & WATER           : CIVIL NO.: 1:20-cv-00640-JPW
ASSOCIATION,                        :
                                    :
                     Plaintiff,     :
                                    :    JURY DEMANDED
                                    :
     -v-                            :
                                    :
                                    :
NATIONAL DIVERSIFIED                :
SALES, INC.,                        :
                                    :
                     Defendant.     :

                       FIRST AMENDED COMPLAINT

      Plaintiff, Roamingwood Sewer & Water Association, (“Plaintiff” or

“Roamingwood”), by and through their undersigned counsel, Saltz, Mongeluzzi &

Bendesky, P.C., files this First Amended Complaint against Defendant, National

Diversified Sales, Inc. (“NDS”) and avers as follows:

                               INTRODUCTION
      1.    Plaintiff is a non-profit association that operates a water and sewer

system exclusively for a planned residential community in the Poconos known as

“The Hideout.” As part of a three-phase $97 million sewer conversion project that

began in 2013, Plaintiff purchased and installed in its system 800 of Defendant’s

check valves between August 2017 and November 2018. Check valves attach to each

home’s sewer lateral pipe funneling sewage out of the home and into the

                                        1
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 2 of 22




community’s sewer system while preventing the sewage from sliding back down the

lateral, clogging, and causing property damage and environmental contamination.

      2.     Since installing Defendant’s check valves as part of stage three of the

project, 22 of them have failed in identical fashion resulting in property damage,

environmental concerns, and the basic need to dig-up and replace the failed check

valve to restore residential sewer service. None of the check valves installed as part

of stage one or two (manufactured by different companies) have failed.

      3.     After notifying Defendant of these numerous failures, and in an effort

to resolve the matter without costly litigation, the parties agreed to conduct a joint

microscopic investigation of the failed check valves in January 2020. That

examination established that the flapper in Defendant’s check valves suffer from a

uniform defect (described more fully infra.) that render them unmerchantable.

      4.      Plaintiff demanded that Defendant issue a recall and replace all of the

defective check valves installed in its system, compensate it for the costs its incurred

in replacing the failed check valves, and reimburse its member property owners for

property damage they have sustained as a result of these failures. Each stage three

check valve currently installed poses a substantial environmental risk should it fail.

Defendant refuses.




                                           2
         Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 3 of 22




       5.      Plaintiff now brings this action for (1) strict liability, (2) breach of the

implied warranty of merchantability, (3) negligence, and (4) violations of the

Pennsylvania Uniform Trade Practices and Consumer Protection Act, 73 P.S. § 201-

2, et. seq. Plaintiff seeks damages in the amounts it paid to replace failed check

valves, the costs it will incur replacing the remaining check valves still installed, and

the costs it will incur to reimburse property owners for property damages sustained

as a result of the failed check valves.

                                    JURISDICTION
       6.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1), because the parties are citizens of different states, Pennsylvania and

California, and the amount in controversy exceeds the sum or value of $75,000,

exclusive of interest and costs.

       7.      Defendant is subject to personal jurisdiction in this district. Defendant

conducts substantial business in this district.

       8.      Further, a substantial portion of the acts and course of conduct giving

rise to the claims alleged herein occurred within the district. Thus, venue is proper

in this district.

                                        PARTIES
       9.      Plaintiff, Roamingwood Sewer & Water Association, is a duly

registered Pennsylvania not-for-profit corporation, a cooperative operated under the

                                             3
            Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 4 of 22




laws of the Commonwealth of Pennsylvania and within the provisions of Section

501(c)(12) of the Internal Revenue Code. See Exhibit A at 1 (Roaming Sewer and

Water Association By-Laws, May 14, 2003).

       10.      As a non-profit cooperative, Roamingwood operates exclusively for the

benefit of its members. Roamingwood’s by-laws define its members as those owners

of property at the residential community known as “The Hideout” in the Townships

of Lake and Salem, Wayne County, Pennsylvania. Id. at 3.

       11.      Roamingwood’s by-laws set forth its purpose, inter alia, as “supply

water and service to the residential development known as ‘The Hideout’…to assure

that the [Homeowner’s] Association and its Members…fair and reasonable water

and sewer rates; [and] to assure regular, continuous, and reliable and sewer service

for the Association and for the Members...” Id. at 2.

       12.      Roamingwood’s business and property are managed and governed by a

Board of Directors who are members (i.e, residential homeowners in “The Hideout”

community) in good standing. Id. at 7. The Board of Directors has the power “to

carry out all agreements of Roamingwood with its members in every way

advantageous to Roamingwood representing the members collectively.” Id. at 8.

The Board is expressly charged with the responsibility to “[c]are, upkeep, and

survey[]” the facilities of Roamingwood for the benefit of the residential community.

Id. at 9.
                                           4
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 5 of 22




      13.    Defendant, National Diversified Sales, Inc. (“NDS”), is a California

corporation with its principal place of business in Woodland Hills, California. NDS

is engaged in the design, manufacture, marketing, distribution and sale of sewer

system management solutions.

      14.    NDS is a subsidiary of the NORMA Group SE, which acquired NDS

in October 2014 for $285 million. The NORMA Group is a German-based company

that manufactures a wide range of innovative joining technology solutions in three

product categories (clamp, connect and fluid) and offers more than 30,000 products

and solutions to around 10,000 customers in 100 countries.

                          FACTUAL BACKGROUND
A.    Plaintiff’s Capital Improvement Project
      15.    The Hideout residential community was originally planned in March

1969 with the purchase of 68 acres of farmland. Construction of the initial water and

sewer systems took place in 1971 – 1973, and most of the sewer system in The

Hideout was installed between 1971 and 1973.

      16.    The first “Hideout” property was sold in July 1970, and the first homes

were begun soon thereafter. By 1973, the community boasted in excess of 200 homes

“serviced by central sewerage and water,” an unusual amenity in those first years of

recreational community development in the Pocono area. The peak home building

period for The Hideout was 1986 – 1988.


                                         5
         Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 6 of 22




        17.   While “The Hideout” has some year-round residents, a large majority

of the homes are used as summer vacation retreats.

        18.   Beginning in approximately 2013, Plaintiff, with the authorization of

its Board of Directors, undertook a $97 million capital improvement project that

involved a complete replacement of is sewer collection and water delivery systems

to the residential community. At the time, it was the largest sewer conversion project

of its kind in the United States.

        19.   Plaintiff’s original sanitary sewer system was a “gravity system.” In a

gravity system, gravity is utilized, and the wastewater simply flows downhill to a

collection area. Pump stations supplement the gravity system to move wastewater

up inclines where necessary.

        20.   Plaintiff’s improvement project called for switching the entire system

from a “gravity system” to a low-pressure system. Low-pressure sewer systems use

grinder pumps that turns solids into slurry that can be piped without regard for slope

or groundwater depth. Pressure sewer systems are less invasive and less expensive

to install. Maintenance is minimal with electricity to power the pump as the primary

cost.

        21.   As part of Plaintiff’s improvements, the new low-pressure lines were

located on the other side of the street from the former gravity line. Work was


                                          6
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 7 of 22




completed in stages from pump station to pump station with temporary hook-ups to

the gravity line. At the curb of each property is a curb stop for waterlines, and another

for sewer lines. Prior to this project, every property had a curb stop for water, but

there were none for sewer lines.

      22.    A critical component of the low-pressure system is the check valve.

The check valves connect a home’s lateral sewer line to the community sewer line

underground. The check valve contains an internal flapper that allows sewage to

flow out, but then closes to prevent the sewage from flowing in the reverse direction,

back down the home’s lateral, ultimately causing a backup of sewage into the home

or the lateral to explode underground between the street and home. Functionality of

the flapper in the check valve is critical.

B.    NDS’s Defective Check Valves
      23.    Due to the size, scope and cost associated with the project, Plaintiff

staged the project into three stages. In stage one and two of the project, which ran

from 2013-2017, Plaintiff used check valves manufactured by King Brothers

Industries (“KBI”).

      24.    At some point prior to the beginning of stage three, KBI’s business was

acquired by Defendant NDS.1


1
 Plaintiff did not purchase check valves directly from NDS. The valves were part
of an assembly purchased from Lee Supply Co., Inc., in Downingtown,
                                              7
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 8 of 22




      25.    NDS, prior to stage 3, changed the design and/or manufacture of the

KBI check valves. The stage three check valve units have two white plastic pieces,

welded together on either side of a black rubber gasket, which comprise the flapper.

The plastic that faces the street is slightly larger than the plastic piece that faces the

property’s lateral. These two white plastic pieces provide weight so the rubber

gasket only swings in one direction and does not allow sewage to escape backward.

(See Figure 1 below).




       Figure 1: White Plastic Pieces Fused together on Either Side of Rubber Gasket




Pennsylvania, who in turn purchased them from The Lateral Connection Corporation
in Langley, British Columbia, Vancouver.

                                            8
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 9 of 22




      26.    By comparison, the stage two check valves manufactured by KBI, have

an entirely different flapper design that is more robust. (See Figure 2).




            Figure 2: Stage 2 Check Valve Flapper Design and External Body




                                          9
       Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 10 of 22




      27.    Between 2017-2019, the re-designed NDS check valves were installed

for the 800 stage three properties.

      28.    The stage three NDS check valves were specifically rated as being able

to withstand 200 psi working pressure. Plaintiff’s low-pressure system produces a

maximum 67 psi, so based on Defendant NDS’s affirmative and material

representation about the valve’s pressure thresholds, the valves should have been

able to easily withstand Plaintiff’s system maximum pressure.

      29.    After installation of the stage three check valves, between May 27, 2018

and February 12, 2020, 22 NDS check valves failed in identical fashion causing

environmental contamination due to the release of raw sewage and damage to

property requiring that Plaintiff dig-up, remove, and replace the failed check valve

at considerable cost.

      30.    Plaintiff has also been subjected to litigation from homeowners whose

property suffered a sewage back-up as a result of the failed check valve, Schaub v.

Roamingwood Sewer, Case No. 532-cv-2019 (Wayne Cty.). Because of the uniform

nature of the defect (as discussed below), Plaintiff reasonably anticipates additional

failures, damages, and more litigation.

      31.    Importantly, there have been no reported problems with any check

valves installed as part of either stage one or stage two.


                                          10
       Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 11 of 22




      32.    Plaintiff further understands that NDS had received, and therefore was

on notice, of multiple failures of its check valve flapper failures. NDS was previously

found to be 100% negligent for the distribution of a check valve used for swimming

pools after its flapper failed and resulted in personal injury. See Postil v. National

Diversified Sales, Inc., et al., 2016 WL 5243139 (Ariz. Super. July 29, 2016)

(liability verdict against NDS award of $250,000 in damages to plaintiff).

      33.    As a result, at all times material, NDS had actual knowledge of the

problems with its check valve’s flapper and knew, prior to distributing them to

Plaintiff, that they were defective and not merchantable for their intended use.

      34.    Plaintiff understands that NDS has since discontinued manufacturing

the stage three check valves in their entirety.

C.    The Parties’ Joint Microscopic Inspection Reveals Defect
      35.    Plaintiff notified Defendant NDS of the first failures as early as

December 2018.

      36.    After much back and forth, followed by a period of silence, in January

2020, NDS assigned outside counsel to engage Plaintiff in discussions about the

repeated stage three check valve failures.

      37.    The parties agreed to conduct a joint visual and microscopic

examination of 10 failed check valves at a third-party lab suggested by NDS, Micron,

Inc., in Wilmington, Delaware, on January 29, 2020.
                                          11
          Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 12 of 22




      38.     As part of the parties’ joint protocol, the failed units were placed under

microscopic inspection. As described above, the stage three check valve flapper is

made up of two white plastic pieces, welded together on either side of a black rubber

gasket.

      39.      The microscopic examination revealed that the ultrasonic weld

intended to hold the two white plastic pieces together was incomplete. As a result,

during routine use, the white plastic’s bond would fail, cause the white plastic parts

to separate, and consequently cause the flapper to fail. Once the rubber gasket lost

the weight of the plastic, sewage could easily slide back down the lateral into the

property. (See Figure 3 below).




 Figure 3: Separated Plastic (photos 1 & 2 l-r) and Rubber Intact Rubber Gasket (photo 3))


      40.     Following the joint inspection at Micron, NDS informed Plaintiff that

they would provide a full report of the findings and all associated photographs. To
                                            12
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 13 of 22




date, after repeated requests, no such report or photographs have been produced.

D.    Plaintiff’s Current and Future Damages
      41.    Following the 22 identical failures, there remain 778 check valves

currently installed in stage three of Plaintiff’s system.

      42.     Plaintiff has no confidence that once the summer season returns and

the Hideout’s resident re-populate their homes that the NDS stage three check valves

will withstand the increase load on the system. In fact, as it stands, Plaintiff does not

know, nor will it know, until the seasonal residents fully return whether there have

been additional failures. These defective check valves need to be removed from the

ground and replaced to avoid additional failures, environmental contamination from

the release of raw sewage, and property damage.

      43.    In addition to replacing the check valves in the ground, Plaintiff has

already incurred costs associated with the 22 check valve failures, including costs

for its own labor and expenses, payments to its general contractor, professional

engineering fees, as well as costs associated with engaging its attorneys.

      44.    Lastly, Plaintiff faces, as of now, three different homeowner claims for

property damages caused by the failed check valves.




                                           13
       Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 14 of 22




                               CAUSES OF ACTION
                             FIRST CAUSE OF ACTION
                                   Strict Liability
      45.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint.

      46.    Defendant is engaged in the business of manufacturing, distributing and

selling valves for use in public sewer and water management systems.

      47.    The valves sold by Defendant reached Plaintiff without any substantial

change in their condition.

      48.    Under both the consumer expectations standard and the risk-utility

analysis, Defendant’s check valves are defective.

      49.    The check valves failed to meet an ordinary consumer’s minimum

expectations.

      50.    The check valves did not perform as an ordinary consumer would have

expected them to perform when used in a reasonably foreseeable way and/or the

manner in which it was intended by Defendant.

      51.    The defects in the check valves renders them unable to perform as an

ordinary consumer would expect.

      52.    As a direct and proximate result of the check valves being put into the

stream of commerce by Defendant, Plaintiff has been injured and has suffered

                                        14
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 15 of 22




damages.

      53.    Defendant is strictly liable for all injuries suffered by Plaintiff as a

result of the defective check valve.

                        SECOND CAUSE OF ACTION
              Breach of Implied Warranty of Merchantability and
                        Fitness for a Particular Purpose
      54.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint.

      55.    Defendant is a merchant who impliedly warranted to Plaintiff that its

check valves were free of defects and were merchantable and fit for the ordinary

purpose for which such goods are used.

      56.    Defendant knew or had reason to know at the time of sale that the check

valve was required for a particular purpose and that Plaintiff relied on Defendant’s

skill or judgment to select or furnish such goods.

      57.    Defendant breached the implied warranty of merchantability because

the check value uniformly possesses the flapper defect. The check valves are

therefore defective, unmerchantable, and unfit for the ordinary, intended purpose at

the time of sale.

      58.    Further, the check valves were for low-pressure – rated up to 200 psi-

for sewer systems and Plaintiff was relying on the expertise of Defendant to make


                                         15
        Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 16 of 22




these valves to that specification so they would not fail under normal conditions.

      59.    The warranty of fitness for a particular purpose is more exacting than

the warranty of merchantability. It requires that the seller had reason to know of the

buyer’s particular purpose at the time of contracting and that the buyer was relying

on the seller’s expertise. In that case, the goods are implicitly warranted to be fit for

that particular purpose. 13 Pa. Cons. Stat. § 2315.

      60.    Defendant breached the implied warranty of fitness when it knowingly

distributed and sold check valves it knew were not fit for their purpose.

      61.    After Plaintiff learned of the failures, it gave reasonable and adequate

notice to Defendant that its check valves are defective, unmerchantable, and unfit

for their intended use or purpose. Defendant has failed to cure.

      62.    Plaintiff did not receive or otherwise could review, at or before the time

of purchase, any written warranty containing any purported exclusions or limitations

of remedies. Accordingly, any such exclusions and limitations of remedies are

unconscionable and unenforceable, and Plaintiff is entitled to all remedies available

under Article 2 of the Uniform Commercial Code.

      63.    As a direct and proximate result of the breach of implied warranty,

Plaintiff has been injured in an amount to be proven at trial, including replacement

of the defective check valves currently installed in stage three.


                                           16
       Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 17 of 22




                          THIRD CAUSE OF ACTION
                                     Negligence
      64.    Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint.

      65.    Defendant manufactured and/or distributed defective check valves.

      66.    At all times relevant to this action, Defendant had a duty to exercise

reasonable care over the check valves it manufactured, including a duty to ensure

that the check valve’s flapper would operate as intended and not fail.

      67.    Defendant breached this duty by selling the check valves in a defective

condition.

      68.    Defendant knew or should have known that the check valves were

defective and could cause significant property damage.

      69.    Defendant breached its duty of reasonable care to Plaintiff by failing to

exercise due care under the circumstances.

      70.    As a direct and proximate result of Defendant’s acts and omissions,

including its failure to exercise reasonable care in the design, manufacture, sale and

distribution of check valves, Plaintiff has suffered damage.




                                         17
          Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 18 of 22




                     FOURTH CAUSE OF ACTION
     Pennsylvania Unfair Trade Practices and Consumer Protection Law
                          73 P.S. §§ 201-1-201-9.2

      71.     Plaintiff hereby incorporates by reference the allegations contained in

the preceding paragraphs of this Complaint.

      72.     The Pennsylvania Unfair Trade Practices and Consumer Protection

Law (“UTPCPL”) makes unlawful “unfair methods of competition and unfair or

deceptive acts or practices in the conduct of any trade or commerce.”

      73.     Plaintiff as an “association” is a “person” under the UTPCPL. 73 P.S.

§ 201-2(2) (“‘Person’ means natural persons, corporations, trusts, partnerships,

incorporated or unincorporated associations, and any other legal entities”)

(emphasis added); see also id. at § 201-9.2(a) (“Any person who purchases or leases

goods or services primarily for personal, family or household purposes and thereby

suffers any ascertainable loss of money or property, real or personal, as a result of

the use or employment by any person of a method, act or practice declared unlawful

by section 3 [(73 P.S. § 201-3)] of this act, may bring a private action to recover

actual damages or one hundred dollars ($100), whichever is greater.”) (emphasis

added).

      74.     Defendant is a manufacturer, marketer, seller, and/or distributor of the

check valves.


                                          18
       Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 19 of 22




      75.      Plaintiff purchased the check valves exclusively for the purpose of

providing and maintaining its residential sewage system that each homeowner at the

Hideout utilizes for personal, household and family sewage waste disposal. The

residential sewage system is essential to the integrity, functionality, and purpose of

the Hideout community.

      76.      The conduct described in this Complaint constitutes unfair methods of

competition or unfair or deceptive acts or practices pursuant to §§ 201-2(4)(v), (vii)

and (xxi) of the UTPCPL.

      77.      In violation of the UTPCPL, Defendant represented that its check

valves could withstand 200 psi during use and further omitted and/or concealed that

its check valves had been subject to flapper failures like the ones Plaintiff

experienced.

      78.      The misrepresentations and omissions were made to ensure that its

check valves would be sold, distributed, and installed.

      79.      Defendant knew or should have known that its representations about

the check valves were false, that the check valves were defectively designed and/or

manufactured and otherwise were not as warranted and represented.

      80.      Defendant knew or should have known, at the time the check valves

left its control, they contained defects making them prone to flapper failure resulting


                                          19
       Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 20 of 22




in the back-up of sewage, environmental contamination, and property damage.

      81.    Plaintiff relied on the representation that Defendant’s check valves

were capable of withstanding pressures up to 200 psi.

      82.    As a direct and proximate result of the Defendants UTPCPL violations

described above, Plaintiff has been injured in that they purchased and installed

defective check valves into its sewage system, which need to be replaced to avoid

environmental contamination and property damage.

      83.    The foregoing acts, misrepresentations, and omissions caused Plaintiff

to suffer an ascertainable loss in the form of monies paid to purchase the defective

check valves, monies to repair and replace defective check valves, and monies to

compensate homeowners for property damage.

      84.    Plaintiff is entitled to recover such damages, trebled, as well as

reasonable attorneys’ fees and costs of suit.

                             PRAYER FOR RELIEF
      WHEREFORE, Plaintiff respectfully requests the Court provide it the

following relief:

             A.     Enter a finding that the Defendant’s check valves are

      defective;

             B.     Enter judgment in Plaintiff’s favor against Defendant on


                                          20
 Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 21 of 22




all counts;

      C.      Award Plaintiff damages in the amount to be determined,

including but not limited to, monies expended to replace failed check

valves, monies to replace the remaining stage three check valves, and

monies to compensate property owners who have suffered damage

from the failed check valves;

      D.      Award Plaintiff treble damages as permitted by the

UTPCPL based on Defendant’s knowledge of the defective condition

of the check valve at the time of distribution and sale;

      E.      Award Plaintiff any other relief the Court deems just and

appropriate; and

      F.      Award Plaintiff its reasonable attorneys’ fees and cost of

suit pursuant to 73 Pa. C.S. § 201-9.3.




                                   21
 Case 1:20-cv-00640-JPW Document 9 Filed 05/12/20 Page 22 of 22




                         JURY DEMAND

      Plaintiff demands a trial by jury on all issues so triable.



                                Respectfully submitted,

Date: May 12, 2020           By: ___________________
                                    Larry Bendesky, Esquire
                                    Simon B. Paris, Esquire
                                    Patrick Howard, Esquire
                                    Charles J. Kocher, Esquire
                                    SALTZ, MONGELUZZI &
                                    BENDESKY, P.C.
                                    One Liberty Place, 52nd Floor
                                    1650 Market Street
                                    Philadelphia, PA 19103
                                    Tel:(215) 575-3895
                                    Email: LBendesky@smbb.com
                                             SParis@smbb.com
                                             PHoward@smbb.com
                                             CKocher@smbb.com

                                       Counsel for Plaintiff




                                  22
